

115 HR 5450 IH: To increase the access of small farmers in Puerto Rico to Federal agriculture programs, and for other purposes.
U.S. House of Representatives
2018-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5450IN THE HOUSE OF REPRESENTATIVESApril 10, 2018Mr. Soto introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo increase the access of small farmers in Puerto Rico to Federal agriculture programs, and for
			 other purposes.
	
		1.Increasing the access of small farmers in Puerto Rico who grow specialty crops to Federal
 agricultural loan programsThe Secretary of Agriculture, through the Office of Advocacy and Outreach, shall increase the access of small farmers who grow specialty crops (as defined in section 101 of the Specialty Crops Competitiveness Act of 2004) in Puerto Rico to loans under the following programs:
 (1)All microloan programs under the Consolidated Farm and Rural Development Act. (2)All programs for socially disadvantaged farmers and ranchers under the Consolidated Farm and Rural Development Act.
 (3)All programs for beginning farmers under the Consolidated Farm and Rural Development Act. (4)The emergency loan program under subtitle C of the Consolidated Farm and Rural Development Act.
 2.Small farming on Federal landsThe Secretary of the Interior shall develop a program to allow small farmers to farm on Federal land in Puerto Rico if the Secretary determines that—
 (1)the Federal land is not environmentally sensitive; (2)farming on the Federal land will not harm endangered native species or natural habitats; and
 (3)the Federal land is suitable for such farming. 3.Small farmer training programThe Secretary of Agriculture, acting through the Director of the Office of Advocacy and Outreach, shall carry out a training program to teach best farming practices to small farmers in Puerto Rico.
		